Title: To James Madison from Thomas Ewell, 15 April 1812
From: Ewell, Thomas
To: Madison, James


Sir,
15th april 1812
Percieving from a late Law of Congress, that th⟨e⟩ President is authorised to make extensive purchases of the amunitions of war, & supposing it might not be through the Heads of the Departments, I have taken the liberty to trouble you with this statement.
Under the impression of receiving encouragement from all the branches of Government dealing in Gun-powder, I have almost finished the completion of a manufactory, equal to any in the country. As it is deemed a good public object to have such an establishment at the seat of the Government, and as the power to progress depend⟨s⟩ on immediate patronage from the public—I would beg leave to ask the favor of an order to manufacture on contract a portion of the above articles—on the just principles of equal quality & prices. Encouragement in the infant state of my work is of the utmost consequence—to its success—I have ready the most ample individual security—and in my favor is this—that the Honble Secy. of the navy under whose notice I have long acted—has been pleased to favor my undertaking. But from its extent—the aid of other branches of the Government, is necessary. And the expediency of encourageing at this time, such works—will I trust be received as my excuse for begging the Presidents favorable recommendations to other Departments. Most respectfully
Th[omas Ewell]
 